DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on all of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi et al (US 20160050653) in view of Ulupinar et al (US 20100103863) and further in view of Wu et al (US 20190261211).
As to claim 1 Rastogi discloses a method of controlling quality of service (QoS) of a radio section, the method comprising: storing, by a Base Station (BS) apparatus a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to service flows by a core network, (Rastogi ¶0013- 3rd  and 4th sentence- Communication parameters may include (QoS) parameters, mappings of service data flows:;¶0021-24 and ¶0029-¶0036 - Each bearer 114 may have different QoS attributes….SDFs are mapped to data bearers by QoS policies and traffic flow templates (TFTs),); identifying, by the BS apparatus and based on receiving a packet, a specific QoS parameter, of the at least one QoS parameter, being applied to a specific service flow of the packet (Rastogi ¶0023- 2nd and 3rd sentences- each SDF 116 is assigned QoS policies or rules ¶0027- 3rd sentence- policy controller 122 determines QoS levels for each SDF 116; ¶0078-last sentence-traffic policies may be implemented by communication parameters such as QoS parameters, data flow priorities, TFT mappings, SDF template mappings).
Rastogi however is silent where the BS stores the mapping rule prior to receiving the packet. However in an analogous art Ulupinar remedies this deficiency: (Ulupinar ¶0009-2nd sentence- a downstream cell relay for a given EPS bearer …. and store a bearer mapping table to route subsequent downstream packets). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Rastogi with that of Ulupinar for the purpose of mapping to EPS bearers based on a quality of service (QoS) class identifier (QCI) (Ulupinar ¶0009- 4th  sentence). 
Rastogi and Ulupinar however are silent in identifying, by the BS apparatus, a specific dedicated radio section QoS parameter, of the at least one dedicated radio section QoS parameter, mapped in the mapping rule to the specific QoS parameter being applied to the service flow of the packet; and transmitting, by the BS apparatus, the packet in the radio section by applying the identified specific dedicated radio section QoS parameter. 
 (Wu, Fig.10, ¶0005- QoS flow quality of service applied to radio bearers, ¶0015 ¶0017¶0035; ¶0057- 1st sentence- on the network side map the uplink/downlink data packet to a QoS flow …..associate an uplink/downlink QoS flow with a DRB). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Rastogi and Ulupinar with that of Wu for the purpose of applying QoS control on an uplink/downlink data packet (Wu¶0056).

As to claim 3 the combined teaching of Rastogi Ulupinar and Wu disclose the method of claim 1, wherein two or more different QoS parameters of the at least one dedicated radio section QoS parameter are mapped to one dedicated radio section QoS parameter of the at least one QoS parameter in the mapping rule (Wu, QoS Architecture of Fig.1, ¶0005- 3rd sentence- One DRB includes one or more QoS flows…last sentence- one QoS flow is corresponding to one group of QoS parameters).

As to claim 6 the combined teaching of Rastogi, Ulupinar and Wu disclose the method of claim 5, wherein the particular QoS parameter is associated with a non-guaranteed bit rate (Non- GBR), service type which does not guarantee a bandwidth for the service flow (Wu ¶0091- 1st sentence- QoS flow is a non-GBR QoS flow,.).

Claims 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Ulupinar in view of Wu and further in view of Pan et al (US 20190029057).

As to claim 5 the combined teaching of Rastogi, Ulupinar and Wu disclose the method of claim 1, however silent wherein, when a particular QoS parameter of the at least one dedicated radio section QoS parameter is applied to one service flow, the mapping rule maps a dedicated radio section QoS  (Pan ¶308- the SDAP entity shall map the SDAP SDU to the DRB according to the stored QoS flow to DRB mapping rule). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Rastogi, Ulupinar and Wu with that of Pan for the purpose of mapping between a QoS flow and a data radio bearer (Pan ¶0041).

As to claim 8 the combined teaching of Rastogi, Ulupinar and Wu disclose the method of claim 1, however silent further comprising: receiving, by the BS apparatus, an uplink packet in the radio section based on applying the specific dedicated radio section QoS parameter; and forwarding, by the BS apparatus, the uplink packet through the core network based on the specific QoS parameter. However in an analogous art Pan remedies this deficiency (Pan ¶0153-last sentence- marks uplink packets over Uu … forwarded packets to the CN.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Rastogi, Ulupinar and Wu with that of Pan for the purpose of mapping between a QoS flow and a data radio bearer (Pan ¶0041).

 As to claim 11 the combined teaching of Rastogi, Ulupinar and Wu disclose the method of claim 1, however silent further comprising: receiving, by the BS apparatus, data associated with the mapping rule from the core network for converting the specific QoS parameter applied by the core network to the service flow to the specific dedicated radio section QoS parameter. However in an analogous art Pan remedies this deficiency (Pan ¶308- the SDAP entity shall map the SDAP SDU to the DRB according to the stored QoS flow to DRB mapping rule). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of (Pan ¶0041).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Ulupinar in view of Wu and further in view of Nuggehalli et al (US 20160338102).

As to claim 2 the combined teaching of Rastogi, Ulupinar and Wu disclose the method of claim 1, however silent wherein a quantity of at least one dedicated radio section QoS parameter is larger than a quantity of at least one QoS parameter in the mapping rule. However in an analogous art Nuggehalli remedies this deficiency: Nuggehalli ¶0042- last sentence; ¶0049- last three sentences. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nuggehalli with the already combined teachings of Rastogi Ulupinar and Wu for the purpose of providing mapping information over a control interface (Nuggehalli ¶0045- last sentence).

As to claim 4 the combined teaching of Rastogi, Ulupinar and Wu disclose the method of claim 3, however silent wherein the two or more different QoS parameters are applied by the core network to a communication service for periodically transmitting an amount of data that is equal to or less than a particular size. However in an analogous art Nuggehalli remedies this deficiency indicating convergence of the technologies- Nuggehalli ¶0030- 4ht sentence- traffic converging and reordering, new PDCP header handling. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nuggehalli with the already combined teachings of Rastogi Tang and Wu for the purpose of providing mapping information over a control interface (Nuggehalli ¶0045- last sentence).
s 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi, in view of Ulupinar in view of Wu and further in view of Berzin et al (US 20150110044).

As to claims 7 the combined teaching of Rastogi, Ulupinar and Wu disclose the method of claim 5, however silent wherein identifying  the specific dedicated radio section QoS parameter mapped to the specific QoS parameter for the packet includes: identifying the QoS of content based on Differentiated Services Code Point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet when the particular QoS parameter is applied to the service flow, and identifying a corresponding dedicated radio section QoS parameter of the at least one dedicated radio  section QoS parameter mapped to the identified QoS of content in the mapping rule. However in an analogous art Berzin remedies these deficiency: (Berzin ¶0021- 2nd sentence- ("DiffServ") Code Point ("DSCP") value in an Internet Protocol ("IP") header of the traffic). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Berzin with the already combined teachings of Rastogi, Ulupinar and Wu for the purpose of providing a network layer QoS marking in an IP header (Berzin ¶0021- 1st sentence).

Claims 9 and10 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view Ulupinar in view of Wu and further in view of Ryoo et al (US 20180192426).

As to claim 9 the combined teaching of Rastogi, Ulupinar and Wu disclose the method of claim 1, however silent further comprising forwarding, by the BS apparatus, a Radio Resource Control (RRC) message to a terminal that is connected to the BS apparatus via the radio section, the RRC message including QoS control information identifying the mapping of the specific dedicated radio Ryoo ¶0176- current base station identically applies the reflective QoS (QoS ID to DRB mapping rule…. to transmit the corresponding reflective QoS (QoS ID to DRB mapping rule) to the terminal through the RRC connection response, and apply the reflective QoS is included. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ryoo with the already combined teachings of Rastogi, Ulupinar and Wu for the purpose of applying QoS parameter to a mapping rule (Ryoo ¶0176).

As to claim 10 the combined teaching of Rastogi, Ulupinar Wu and Ryoo disclose the method of claim 9, wherein the RRC message identifies the at least one dedicated radio section QoS parameter mapped by the BS apparatus to the at least one QoS parameter applied to service flows by the core network (Ryoo ¶0176).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manning et al – Managing Multiple Application Flows over an Access Bearer in a Quality of Service Policy Environment- US 20110058523, Fig.2 and s402-412 of Fig.4.
Liu et al- Processing Method and Device for Radio Bearer for Transmitting Data Stream- US 20190253918, ¶0098.
Dai et al - Communication Method, Base Station, And Terminal Device- US 20190297634, Fig. 6a and 10a (s1003- 1004); ¶0007, ¶0185.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/DERRICK V ROSE/Examiner, Art Unit 2462                                                                                                                                                                                                        
/KEVIN C. HARPER/Primary Examiner, Art Unit 2462